April 15, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                  DEANDRE MARQUIS GRAY, JR., Appellant

NO. 14-14-00274-CR                         V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the
appeal DISMISSED in accordance with its opinion. The Court further orders that
appellant pay all costs incurred by reason of this appeal and this decision be
certified below for observance.